PER CURIAM.
The defendant and one Miller were indicted for the crime of assault and robbery while armed with a dangerous weapon. Defendant was tried separately before a jury and convicted.
Miller was also convicted and his appeal reached this court prior to the one at hand. The facts presented in both trials were substantially identical and all of the issues raised here were considered and disposed of adversely to defendant Glover’s contentions in State v. Miller, 2 Or App 87, 465 P2d 894, Sup Ct review denied (1970).
Affirmed.①

 In oral argument counsel for the defendant stated to the court that his client had asked him to make certain arguments to the court which were not contained in defendant’s brief. Counsel was granted permission to do so and did. They add nothing.